Citation Nr: 1046054	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in pertinent part, continued a denial of 
service connection for PTSD, and continued a denial of service 
connection for asbestosis, claimed as rhinitis.  In July 2006, 
the Veteran submitted a notice of disagreement "regarding his 
PTSD and rhinitis."  In October 2006, the RO issued a statement 
of the case (SOC) addressing service connection for PTSD, and 
service connection for asbestosis, claimed as rhinitis.  In 
August 2007, the Veteran submitted a substantive appeal (VA Form 
9) where he indicated he was solely appealing the issue of 
service connection for PTSD.  Although this was an untimely 
substantive appeal, the VA has continued to develop the claim, 
and the Board will address it.

The Veteran appeared and testified at a personal hearing in 
October 2010 before the undersigned Veterans Law Judge sitting in 
Philadelphia, Pennsylvania.  A transcript of the hearing is 
contained in the record.  During the hearing the Veteran stated 
that he never filed a claim for service connection for 
asbestosis, and that there was a misunderstanding.  His service 
representative noted that the Veteran was attempting to seek 
service connection for chronic rhinitis.  Testimony was taken 
regarding rhinitis; however, the claim for service connection for 
rhinitis is not currently before the Board.  As such, the Board 
is referring the claim for service connection for rhinitis, and 
this decision will address service connection for PTSD only (as 
indicated on the title page).

The issue of entitlement to service connection for 
rhinitis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that although VCAA notice was provided 
in this case, it was provided in 2005 and therefore did not 
inform the Veteran of the evidence needed to establish a 
disability rating and effective date.  Such notice should be 
provided on remand.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran initially filed a claim for service connection for 
PTSD in December 2004.  VA treatment notes include diagnoses of 
PTSD and Major Depression.  For VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the DSM-IV.  See 
38 C.F.R. § 3.304(f).  Also, although the Veteran applied for 
service connection for PTSD, he can be service connected for any 
mental disability that may reasonably be encompassed by his 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

In June 2005, the Veteran submitted statements regarding several 
stressors that he believed caused him to develop PTSD.  The 
stressors included: (1) while aboard the U.S.S. Grand Canyon the 
ship passed through Hurricane Beulah, a fire alarm went off and 
part of the ship had to be flooded as it was carrying ammunition; 
(2) while aboard the U.S.S. Grand Canyon the ship inadvertently 
entered a live mine field and had to back out and "hope for the 
best," (3) he believes he suffered abuse at the hands of a 
safety diver while at submarine school, who kept him underwater 
without air and shoved him into a ladder when he attempted to 
surface for air, and (4) while aboard the U.S.S. Mackerel II 
(submarine), an induction valve failed to close on a dive, 
causing enough water to come in that the submarine sank below its 
"crush depth," and when it surfaced it was moving fast and came 
up just in front of another vessel, which had to swerve to avoid 
a collision.  

During his October 2010 testimony, the Veteran indicated that it 
was his fourth stressor of nearly drowning on a downed submarine 
that caused the Veteran nightmares and sleepless nights for 
years.  He only briefly mentioned the stressors of passing 
through the hurricane and entering a minefield while aboard the 
U.S.S. Grand Canyon.  Additionally, during the hearing the 
Veteran submitted a "buddy statement" and copies of pages from 
a book regarding the staff on the U.S.S. Mackerel II.  

A "buddy statement" written by RP was to the effect that he 
served on the U.S.S. Mackerel II from March 1969 to December 
1969.  The Veteran served on the U.S.S. Mackerel II from August 
1969 to April 1970.  RP related the same incident regarding the 
U.S.S. Mackerel-that during a dive a valve became stuck open and 
the engineman had to manually close the valve; however, by the 
time he closed it the submarine had taken on considerable water. 
He indicated that the Captain on the submarine attempted to 
continue with the scheduled maneuver even though the submarine 
was sinking, and that RP had to scream at him to get him to agree 
to surface the vessel.  He noted that the "sonar students were 
close".  

The pages from the book on U.S.S. Mackerel II included a 
photograph of the Veteran with the description that he was 
responsible for maintaining both the radar and sonar equipment on 
the U.S.S. Mackerel.  The book also contained a photograph of RP, 
and noted he was the Assistant Navigator aboard the U.S.S. 
Mackerel. 

Service personnel records reflect that the Veteran was aboard the 
USS Grand Canyon from June 1, 1967 to November 18, 1967, when he 
was transferred to the USS Valcour.  The National Oceanic and 
Atmospheric Administration (NOAA) website 
(http://www.hpc.ncep.noaa.gov/tropical/rain/beulah1967.html 
provides information on Hurricane Beulah, noting that the storm 
developed into a tropical depression on September 5, 1967, and 
was declared a hurricane from September 8 to 24, 1967.  The storm 
moved through the Caribbean Sea into the Gulf of Mexico during 
that time.  This should be sufficient information to obtain from 
the proper authorities a history of the Grand Canyon's 
whereabouts during that event, and any damages/injuries sustained 
onboard as a result of that storm.

Regarding RP's statements, he and the Veteran appeared to have 
served aboard the USS Mackerel together from August 4, 1969 to as 
late as December 31, 1969.  This "window" of about 4 months 
should be used to research the incident where the vessel went 
below designated "crush depth".  Such an incident would have 
been reported in the ship's deck log.

Concerning the minefield incident while aboard the USS Grand 
Canyon, the Veteran should be requested to provide additional 
information concerning where the ship was located at the time of 
that incident, and the approximate date of the incident.  It 
appears that he served aboard that ship from January 6, 1967 to 
December 4, 1967.  It would benefit the Veteran if he could be 
more specific as to the month the incident occurred.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
a corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal in accordance with Dingess/Hartman.

2.  The AMC/RO should request the Veteran 
to provide more specific details regarding 
the minefield incident, as to the 
approximate time of the event and location 
of the ship at the time of the incident.  
He should be given an adequate opportunity 
to respond.  

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the veteran for an acquired 
psychiatric disorder since service.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

4.  The AMC/RO should:
   a.  request the deck logs of the USS 
Mackerel for the period from August 4, 
1969 to December 31, 1969 in order to 
verify the "crush depth" incident.  
   b.  obtain the deck logs of the USS 
Grand Canyon for the month of September 
1967 to determine if the ship was caught 
in the path of Hurricane Beulah.  
   c.  If the Veteran responds with 
specifics regarding the minefield incident 
aboard the USS Grand Canyon, the deck logs 
should be obtained to verify that 
incident.

Any information obtained should be 
associated with the claims folder.

5.  After completion of the above, Veteran 
should be scheduled for a VA examination, 
by a psychiatrist or psychologist, for an 
opinion as to whether, based on  there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran developed PTSD as a result of 
confirmed stressful incidents in service.  
The instructions to the examiner should 
include confirmation of any verified 
stressor.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
PTSD Examination

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should readjudicate the claims.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



